*953defendant contends that his confession which was entered into evidence, was not knowingly and voluntarily made, that the police exceeded their authority in executing a search warrant of his person and that the warrant was improperly issued. These arguments lack merit.
There can be no doubt on this record that the District Attorney had probable cause to direct the police to arrest defendant and to transport him to police headquarters to execute the search warrant. Moreover, based on the sworn testimony of two witnesses who were neighbors of the deceased, the issuing Magistrate had reasonable cause to believe that stolen property may have been found on defendant’s person (CPL 690.40 [2]).
The record of the suppression hearing supports the finding that defendant’s statement was knowingly and voluntarily made. There is no indication that defendant could not read and write, nor is there evidence that he was of subnormal intelligence. The People established, beyond a reasonable doubt, that defendant understood his right to have an attorney present during questioning and that he voluntarily waived that right (see, People v Williams, 62 NY2d 285). (Appeal from judgment of Chautauqua County Court, Adams J. —murder, second degree, and other charges.) Present—Dillon, P. J., Doerr, Green, Pine and Davis, JJ.